DETAILED ACTION
This office action is in response to the application filed on 06 May 2022.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CPR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CPR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/ AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-1.jsp.

	Claims 1-2 of instant application U.S. Patent Application 17/738,307 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,348,246 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application claims are essentially covered by the limitations of the patent claims.
	
	Claim 3 of instant application U.S. Patent Application 17/738,307 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,348,246 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application claims are essentially covered by the limitations of the patent claims.

	Claim 4 of instant application U.S. Patent Application 17/738,307 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,348,246 B2, in view of Hertzmann et al (US 2017/0220903 A1; Hertzmann).
	RE Claim 4, claim 10 of U.S. Patent No. 11,348,246 B2 teaches the method as described in claim 3.
	Yet, although claim 10 does not expressly teach,
	Hertzmann discloses vector graphics artworks to train an encoder-decoder network are generated by combining vector graphics objects corresponding to a foreground theme and vector graphics objects corresponding to a background theme (Hertzmann: fig. 2, ‘training images’ 202 as ‘structured object representation’ 204 information → generation of training data (generating training image, and fig. 2, also shows an exemplary training image comprising foreground objects ‘dog’ and ‘car’;), fig. 4, illustrating an overview of generating vector graphics artworks comprising foreground objects (e.g., graphics, text) and background themes 422, fig. 6, ‘train a model … using machine learning … the training based at least in part on a plurality of labelled objects for a plurality of images (training images to train machine learning models); [0004], [0006, 0023, 0043], [0032], [0024, 0045]).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Hertzmann’s vector graphics artworks generated by combining foreground and background themes with the method of claim 10 in order to increase the robustness and generalization ability of the combined method when segmenting previously unseen, new vector graphics images.

Claim 5 of instant application U.S. Patent Application 17/738,307 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,348,246 B2, in view of Hertzmann, and further in view of Hamedi et al (US 2010/0283787 A1; Hamedi).
RE Claim 5, claim 10 of U.S. Patent No. 11,348,246 B2, in view of Hertzmann, teaches the method as described in claim 4.
However, even though claim 10, in view of Hertzmann fails to expressly disclose,
Hamedi discloses generating vector graphics multimedia data includes applying a scaling, a rotation, or a translation to a vector graphics object (Hamedi: [0061-0062]).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Hamedi’s concept of rotating, scaling, or translating base objects with claim 10, in view of Hertzmann, to increase the robustness and generalization ability of the combined method when segmenting previously unseen, new vector graphics images.
	
	Claim 6 of instant application U.S. Patent Application 17/738,307 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,348,246 B2, in view of Romadi et al (‘A Shape-Based Approach for Detecting and Recognizing Traffic Signs in a Video Stream’; Romadi).
	RE Claim 6, claim 9 of U.S. Patent No. 11,348,246 B2 teaches the method as described in claim 1.
	Even so, although claim 9 does not appear to expressly disclose,
Romadi further discloses the polyline is determined based on a Ramer-Douglas-Peucker algorithm to reduce points representing a boundary of the mask to endpoints of line segments of the polyline (Romadi: fig. 4, illustrating the determination of a contour of a polygon object in an image, section II. B, ‘Extracting images containing triangles’, p. 2, “In Figure 4, we give an example of the Ramer-Douglas-Peucker filter ... the filter calculates the contour of the polygon (images b, c and d)”).
Before the effective filing date of the invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Romadi’s use of a Ramer-Douglas-Peucker algorithm in determining a polyline with features of claim 9 in order to approximate the polygon/curve with fewer vertices (Romadi, p. 2).

	Claims 7-17 of instant application U.S. Patent Application 17/738,307 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 4-9 and 12-17 of U.S. Patent No. 11,348,246 B2, in view of Price et al (US 2018/0108137 A1; Price).
	RE Claim 7, claim 12 of U.S. Patent No. 11,348,246 B2 discloses the method as described in claim 1.
	Still, although claim 12 does not expressly teach,
	Price (in the field of semantic segmentation of digital media) discloses generating a mask using an encoder-decoder network, the mask identifying pixels of the object in the rasterized region (Price: fig. 4; [0049]).
	Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Price’s generating a mask using an encoder-decoder network with limitations of claim 12, with the expected benefit of using well-known procedures to efficiently segment vector graphics images.
	RE Claim 8, claim 13 of U.S. Patent No. 11,348,246 B2 teaches the method as described in claim 1.
	Yet, even though claim 13 does not expressly teach,
	Price discloses generating a mask using an encoder-decoder network, the mask identifying pixels of the object in the rasterized region (Price: fig. 4; [0049]).
	Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Price’s generating a mask using an encoder-decoder network with limitations of claim 13, with the expected benefit of using well-known procedures to efficiently segment vector graphics images.
	RE Claim 9, claim 4 of U.S. Patent No. 11,348,246 B2 teaches the method as described in claim 1.
	Still, although claim 4 does not expressly teach,
	Price discloses generating a mask using an encoder-decoder network, the mask identifying pixels of the object in the rasterized region (Price: fig. 4; [0049]).
	Thus, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Price’s generating a mask using an encoder-decoder network with limitations of claim 4, with the expected benefit of using well-known procedures to efficiently segment vector graphics images.
	RE Claim 10, claim 5 of U.S. Patent No. 11,348,246 B2 discloses the method as described in claim 1.
	Still, although claim 5 does not expressly teach,
	Price discloses generating a mask using an encoder-decoder network, the mask identifying pixels of the object in the rasterized region (Price: fig. 4; [0049]).
	Therefore, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Price’s generating a mask using an encoder-decoder network with limitations of claim 5, with the expected benefit of using well-known procedures to efficiently segment vector graphics images.
	RE Claim 11, claim 6 of U.S. Patent No. 11,348,246 B2 teaches the method as described in claim 1.
	However, although claim 6 does not expressly teach,
	Price discloses generating a mask using an encoder-decoder network, the mask identifying pixels of the object in the rasterized region (Price: fig. 4; [0049]).
	Therefore, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Price’s generating a mask using an encoder-decoder network with limitations of claim 6, with the expected benefit of using well-known procedures to efficiently segment vector graphics images.
	RE Claim 12, claim 7 of U.S. Patent No. 11,348,246 B2 teaches the method as described in claim 1.
	Even so, although claim 7 does not expressly teach,
	Price discloses generating a mask using an encoder-decoder network, the mask identifying pixels of the object in the rasterized region (Price: fig. 4; [0049]).
	Therefore, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Price’s generating a mask using an encoder-decoder network with limitations of claim 7, with the expected benefit of using well-known procedures to efficiently segment vector graphics images.
	RE Claim 13, claim 8 of U.S. Patent No. 11,348,246 B2 teaches the method as described in claim 1.
	However, even though claim 8 does not expressly teach,
	Price discloses generating a mask using an encoder-decoder network, the mask identifying pixels of the object in the rasterized region (Price: fig. 4; [0049]).
	Therefore, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Price’s generating a mask using an encoder-decoder network with limitations of claim 8, with the expected benefit of using well-known procedures to efficiently segment vector graphics images.
	RE Claim 14, claim 9 of U.S. Patent No. 11,348,246 B2 discloses the limitations of claim 14.
	However, even though claim 9 does not expressly teach,
	Price discloses an object segmentation system (Price: fig. 1, ‘creative apparatus’ 108 comprising ‘segmentation engine’ 103 (object segmentation system); abstract, “Certain aspects involve semantic segmentation of objects in a digital visual medium”), comprising: a memory to maintain an image composed of vector graphics (Price: fig. 1, ‘data storage unit’ 112 and ‘image’ 144; [0027], content may be ‘vector graphics’ images); and a processor system to implement an object segmentation application at least partially in hardware of a computing device (Price: fig. 1, ‘creative apparatus’108; [0029], [0077]) to: determine a region of interest in an image that includes an object based on points that identify the object (Price: [0022], [0037]).
	Before the effective filing date of the invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Price’s object segmentation system with limitations of claim 9, with the expected benefit of using a ubiquitous, well-known system to efficiently segment vector graphics images.  
	RE Claim 15, claim 15 of U.S. Patent No. 11,348,246 B2 discloses the limitations of instant claim 15.
	Still, although claim 15 does not expressly teach,
	Price discloses an object segmentation system (Price: fig. 1, ‘creative apparatus’ 108 comprising ‘segmentation engine’ 103 (object segmentation system); abstract, “Certain aspects involve semantic segmentation of objects in a digital visual medium”), comprising: a memory to maintain an image composed of vector graphics (Price: fig. 1, ‘data storage unit’ 112 and ‘image’ 144; [0027], content may be ‘vector graphics’ images); and a processor system to implement an object segmentation application at least partially in hardware of a computing device (Price: fig. 1, ‘creative apparatus’108; [0029], [0077]) to: determine a region of interest in an image that includes an object based on points that identify the object (Price: [0022], [0037]).
	Before the effective filing date of the invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Price’s object segmentation system with limitations of claim 15, with the expected benefit of using a ubiquitous, well-known system to efficiently segment vector graphics images.
	RE Claim 16, claim 16 of U.S. Patent No. 11,348,246 B2 discloses the limitations of instant claim 16.
	Still, although claim 16 does not expressly teach,
	Price discloses an object segmentation system (Price: fig. 1, ‘creative apparatus’ 108 comprising ‘segmentation engine’ 103 (object segmentation system); abstract, “Certain aspects involve semantic segmentation of objects in a digital visual medium”), comprising: a memory to maintain an image composed of vector graphics (Price: fig. 1, ‘data storage unit’ 112 and ‘image’ 144; [0027], content may be ‘vector graphics’ images); and a processor system to implement an object segmentation application at least partially in hardware of a computing device (Price: fig. 1, ‘creative apparatus’108; [0029], [0077]) to: determine a region of interest in an image that includes an object based on points that identify the object (Price: [0022], [0037]).
	Thus, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Price’s object segmentation system with limitations of claim 16, with the expected benefit of using a ubiquitous, well-known system to efficiently segment vector graphics images.

	RE Claim 17, claim 17 of U.S. Patent No. 11,348,246 B2 discloses the limitations of instant claim 17.
	Yet, although claim 17 does not expressly teach,
	Price discloses an object segmentation system (Price: fig. 1, ‘creative apparatus’ 108 comprising ‘segmentation engine’ 103 (object segmentation system); abstract, “Certain aspects involve semantic segmentation of objects in a digital visual medium”), comprising: a memory to maintain an image composed of vector graphics (Price: fig. 1, ‘data storage unit’ 112 and ‘image’ 144; [0027], content may be ‘vector graphics’ images); and a processor system to implement an object segmentation application at least partially in hardware of a computing device (Price: fig. 1, ‘creative apparatus’108; [0029], [0077]) to: determine a region of interest in an image that includes an object based on points that identify the object (Price: [0022], [0037]).
	Thus, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Price’s object segmentation system with limitations of claim 17, with the expected benefit of using a ubiquitous, well-known system to efficiently segment vector graphics images.

	Claims 18-19 of instant application U.S. Patent Application 17/738,307 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 10 and 17 of U.S. Patent No. 11,348,246 B2, in view of Bradski G. (US 2020/0364913 A1; Bradski).
	RE Claim 18, claim 10 of U.S. Patent No. 11,348,246 B2 discloses the limitations of instant claim 18.
	However, even though claim 10 fails to expressly disclose,
	Bradski (in the field of segmentation networks) teaches generating simulated click points identifying regions of interest in training images that include objects (Bradski: figs. 2-3, and 5; [0009-0010], use of a ‘perturbation’ engine and user inputs, based on ground truth information, to generate training images; note, perturbation inputs as well as user inputs, other than explicit ‘click’ points (e.g., scribbles, lines, double tap, swipes, etc.), are interpreted as simulated click points).
	Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Bradski’s simulated click points identifying region of interest in training images that include objects with limitations of claim 10 in order to improve the training aspect of the combined network by including either user guided or obtained features as input to the network during training.
	RE Claim 19, claim 17 of U.S. Patent No. 11,348,246 B2 discloses the limitations of instant claim 19.
	Even so, although claim 17 does not expressly disclose,
	Bradski  teaches generating simulated click points identifying regions of interest in training images that include objects (Bradski: figs. 2-3, and 5; [0009-0010], use of a ‘perturbation’ engine and user inputs, based on ground truth information, to generate training images; note, perturbation inputs as well as user inputs, other than explicit ‘click’ points (e.g., scribbles, lines, double tap, swipes, etc.), are interpreted as simulated click points).
	Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Bradski’s simulated click points identifying region of interest in training images that include objects with limitations of claim 17 in order to improve the training aspect of the combined network by including either user guided or obtained features as input to the network during training.
	
	Claim 20 of instant application U.S. Patent Application 17/738,307 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 10  of U.S. Patent No. 11,348,246 B2, in view of Bradski, and further in view of Hertzmann (US 2017/0220903 A1; Hertzmann).
	RE Claim 20, claim 10 of U.S. Patent No. 11,348,246 B2 teaches the limitations of instant claim 20.
	However, even though claim 10 fails to expressly disclose,
	Bradski (in the field of segmentation networks) teaches generating simulated click points identifying regions of interest in training images that include objects (Bradski: figs. 2-3, and 5; [0009-0010], use of a ‘perturbation’ engine and user inputs, based on ground truth information, to generate training images; note, perturbation inputs as well as user inputs, other than explicit ‘click’ points (e.g., scribbles, lines, double tap, swipes, etc.), are interpreted as simulated click points).
	Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Bradski’s simulated click points identifying region of interest in training images that include objects with limitations of claim 10 in order to improve the training aspect of the combined network by including either user guided or obtained features as input to the network during training.
	Yet, although claim 10, modified by Bradski, does not expressly disclose,
	Hertzmann (in the field of pixel labeling of vector graphics images) teaches vector graphics artworks are generated by combining a first set of vector graphics objects corresponding to a foreground theme and a second set of vector graphics objects corresponding to a background theme (Hertzmann: fig. 2, showing an exemplary training image comprising foreground objects ‘dog’ and ‘car’; fig. 4, illustrating an overview of generating vector graphics artworks comprising foreground objects (e.g., graphics, text) and background themes 422; [0032], [0024, 0045]).
	Thus, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Hertzmann’s vector graphics artworks generated by combining foreground and background themes with the limitations of claim 10 in order to increase the robustness and generalization ability of the combined method when segmenting previously unseen, new vector graphics images.

	Illustrated below is a summary of the mapping between claims of instant application U.S. Patent Application 17/738,307 and corresponding claims of U.S. Patent 11,348,246 B2 rejected on the grounds of nonstatutory double patenting as obvious variants thereof. Also note method and system claims are obvious variations.
17/738,307
1-2,6,14
4-5,18,20
7
8
9
11,348,246 B2
9
10
12
13
4
17/738,307
10
11
12
13
14
11,348,246 B2
5
6
7
8
9
17/738,307
15
16
17
18,20
19
11,348,246 B2
15
16
17
10
17

	
Also, shown below is a mapping between the limitations of independent claim 1 of instant application U.S. Patent Application 17/738,307 and independent claim 1 of U.S. Patent No. 11,348,246 B2.
US Application 17/738,307 – Claim 1
US Patent 11,348,246 B2 – Claim 1
A method comprising:
In a digital medium environment for segmenting objects in vector graphics images, a method implemented by a computing device, the method comprising:

obtaining points that identify an object in an image, the image composed of vector graphics;
determining a region of interest in an image that includes an object based on points that identify the object;
determining a region of interest in the image that includes the object based on the points that identify the object;
rasterizing the region of interest in the image to form a rasterized region of the image;
rasterizing the region of interest to form a rasterized region as a sub-region of the image;

generating a heat map from the points that identify the object in the image, the heat map representative of the rasterized region;
generating a mask using an encoder-decoder network, the mask identifying pixels of the object in the rasterized region;
generating a mask from the rasterized region and the heat map, the mask identifying pixels of the object in the rasterized region;
determining a polyline representing an outline of the mask; and
determining a polyline corresponding to the mask, the polyline representing an outline of the mask; and
determining, based on the polyline, paths of vector graphics corresponding to the object.
detern1ining, based on the polyline, paths of the vector graphics corresponding to the object.


Claim Status
	Claims 1-20 are currently pending.
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Further, the Applicants have met the requirements under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for the domestic benefit of non-provisional application 16/679,870 filed 11 November 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 August 2022 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Specification
	The specification is objected to because if fails to accurately reflect the current status of instant application 17/520,575. Please amend to bring the status of this instant application up-to-date. For instance, amending specification [0001], as “This application is a continuation of and claims priority to U.S. Patent Application Serial No. 16/679,870, now U.S. Patent No. 11, 348,246 B2, filed November 11, 2019” would be acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 12-14 are rejected under U.S.C. 103 as being unpatentable over Price et al (US 2018/0108137 A1; Price), in view of George P. (US 2014/0313206 A1; George), and Romadi et al (‘A Shape-Based Approach for Detecting and Recognizing Traffic Signs in a Video Stream’; Romadi), and further in view of Boonen P.J.J. (US 2004/0083430 A1; Boonen).
RE Claim 1, Price discloses a method (Price: [0001], method for semantic segmentation of digital media) comprising: determining a region of interest in an image that includes an object based on points that identify the object (Price: [0022], “The bounding box is received based on user input or from prior image-processing methods (e.g., a detection algorithm)”, [0037], “segmentation ... given a bounding box from a detection algorithm”); and (note, this limitation is out of order) generating a mask using an encoder-decoder network, the mask identifying pixels of the object in the rasterized region (Price: fig. 4, illustrating high-level graphic of steps for segmenting an image comprising a mask image 408 generated by encoder-decoder neural network 300; [0049], “FIG. 4 shows a flow diagram of segmenting an image by a trained neural network 300 ... The training pair is input to the convolutional encoder 302 and the convolutional decoder 304 networks to generate a binary mask 408. The binary mask 408 represents the pixels of the target object (e.g., the dog) in the ground-truth image 400”).
Yet, even though Price does not appear to expressly teach, 
George (in the field of digital vector graphics processing) discloses rasterizing a region of interest in an image to form a rasterized region of the image (George: fig. 4A-4C, illustrating a correspondence between a vector-based region in an image and the region in a raster-based form; [0008], “FIG. 4A illustrates an image of an object, FIG. 4B illustrates a magnified vector-based representation of the object in FIG. 4A in accordance with an embodiment of the present invention, and FIG. 4C illustrates a magnified raster-based representation of the object in FIG. 4A”, [0017], “In one embodiment, a region under a point of interest, or a targeted portion of a digital artwork, is rasterized”).
Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine George’s method of rasterizing a region of interest to produce a rasterized region of an image with Price’s method comprising a vector graphic image so the combined Price/George method rasterizes the region of interest to form a rasterized region of the image. Further, the motivation for combining George’s method with Price’s method would have been to increase the speed of performing some image processing operations on rasterized areas (George, [0038]), as well as convert the region of interest into a form that can be used by well-known, standard algorithms (e.g., segmentation of pixel-based images using neural networks).
However, although Price/George does not expressly teach,
Romadi (in the field of detection and recognition of objects) discloses determining a polyline representing an outline of an image object (Romadi: fig. 4, illustrating the determination of a contour of a polygon object in an image, section II. B, ‘Extracting images containing triangles’, p. 2, “In Figure 4, we give an example of the Ramer-Douglas-Peucker filter ... the filter calculates the contour of the polygon (images b, c and d)”).
Therefore, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Romadi’s determining a polyline representing an outline of an image object with Price/George’s method comprising an image mask so the combined Price/George/Romadi method determines a polyline representing an outline of the mask. Also, the motivation for combining Romadi’s polyline with Price/George’s generation of a mask would have been to approximate a polygon/curve with fewer vertices (Romadi, p. 2).
Still, even though Price/George/Romadi does not appear to expressly teach,
Boonen (in the field of processing portable document format (PDF) data) implicitly discloses determining, based on a boundary, paths of vector graphics corresponding to an object (Boonen: [0052], disclosing a ‘clipping mask’, comprising a path boundary, which determines an object by defining which part of said object is visible (note, since Boonen’s object-oriented graphic data (e.g., vector graphics data) comprises ‘paths’ of vector graphics corresponding to an object, Boonen’s path boundary implicitly determines ‘paths’ of the vector graphics corresponding to the object)).
Thus, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Boonen’s determination of vector graphics paths corresponding to an object with Price/George/Romadi’s method to identify/determine objects of interest in vector graphics images.
RE Claim 6, Price, modified by George/Romadi/Boonen, teaches the method as described in claim 1, and Romadi further discloses the polyline is determined based on a Ramer-Douglas-Peucker algorithm to reduce points representing a boundary of the mask to endpoints of line segments of the polyline (Romadi: fig. 4, illustrating the determination of a contour of a polygon object in an image, section II. B, ‘Extracting images containing triangles’, p. 2, “In Figure 4, we give an example of the Ramer-Douglas-Peucker filter ... the filter calculates the contour of the polygon (images b, c and d)”).
Before the effective filing date of the invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Romadi’s use of a Ramer-Douglas-Peucker algorithm in determining a polyline with Price/George/Romadi/Boone’s method in order to approximate the polygon/curve with fewer vertices (Romadi, p. 2).
RE Claim 12, Price/George/Romadi/Boonen teaches the method as described in claim 1, and Boonen also discloses determining the paths of the vector graphics corresponding to the object comprises determining the paths as visible paths of the vector graphics that are contained in the mask (Boonen: [0052], disclosing a ‘clipping mask’ which determines an object by defining which part of said object is visible).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Boonen’s determining the paths as visible paths of the vector graphics contained in the mask with Price’s, modified by George’s, Romadi’s and Boonen’s, method comprising a mask in order to help users ‘see’ and understand which path information corresponds to target objects during the segmentation process.
RE Claim 13, Price/George/Romadi/Boonen discloses the method as described in claim 1, and further Boonen implicitly teaches wherein the determining the paths of the vector graphics corresponding to the object comprises determining the paths as visible paths of the vector graphics that intersect an interior of the mask (Boonen: [0052], disclosing a ‘clipping mask’ which determines an object by defining which part of said object is visible (which part of an object is visible implicitly includes visible paths of an object that intersects the interior of the region)).
Before the effective filing date of the invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Boonen’s implicit determination of paths as visible paths of vector graphics that intersect an interior of the mask with Price’s, modified by George’s, Romadi and Boonen’s, method comprising a mask in order to help users ‘see’ if parts of objects are being determined during the segmentation process.
RE Claim 14, Price discloses an object segmentation system (Price: fig. 1, ‘creative apparatus’ 108 comprising ‘segmentation engine’ 103 (object segmentation system); abstract, “Certain aspects involve semantic segmentation of objects in a digital visual medium”) comprising: a memory to maintain an image composed of vector graphics (Price: fig. 1, ‘data storage unit’ 112 and ‘image’ 144; [0027], content may be ‘vector graphics’ images); and a processor system to implement an object segmentation application at least partially in hardware of a computing device (Price: fig. 1, ‘creative apparatus’108; [0029], “The creative apparatus 108 includes one or more engines for providing one or more digital experiences to the user. The creative apparatus 108 can be implemented using one or more servers, one or more processing devices”, [0077], disclosing multi-purpose microprocessor-based computer systems for executing object segmentation application) to: determine a region of interest in an image that includes an object based on points that identify the object (Price: [0022], “The bounding box is received based on user input or from prior image-processing methods (e.g., a detection algorithm)”, [0037], “segmentation ... given a bounding box from a detection algorithm”).
 Further, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.

	Claims 2 and 9 are rejected under U.S.C. 103 as being unpatentable over Price, in view of George, Romadi, and Boonen, and further in view of Paluri et al (US 2017/0046613 A1; Paluri).
RE Claim 2, Price, modified by George/Romadi/Boonen, teaches the method as described in claim 1, and in addition Price discloses generating a distance map representative of the rasterized region and utilizing the encoder-decoder network to generate the mask based on inputs of the rasterized region and the distance map (Price: [0022], distance maps corresponding to bounding boxes in an image (representative of a rasterized region), [0049], “The ground-truth image 400 and the distance map 404 are concatenated to form a training pair that is input into the neural network 300. The training pair is input to the convolutional encoder 302 and the convolutional decoder 304 networks to generate a binary mask 408”), the encoder- decoder network being trained with vector graphics artworks that include objects belonging to classes (Price: fig. 6; [0024], instance level labeling for object classes, [0058], images of segmented, labeled objects (training of object classes is implied), claim 4, object-associated ‘training sets’), and wherein the object in the image does not belong to the classes (Price: fig. 7; [0065], discussion of class-agnostic metrics for objects that do not necessarily belong to a class), but even though Price, modified by George/Romadi/Boonen, fails to expressly teach,
Paluri (in the field of detection and classification of content using convolutional neural networks (CNNs)) discloses generating a heat map representative of a rasterized region (Paluri: [0026], “the CNN 104 can evaluate a submitted content item 102 to determine one or more regions of interest (ROI) in the content item 102 ... regions of interest 106 identified by the first CNN 104 can be provided as input to the second CNN 110 ... the regions of interest can be provided as a heat map”, [0045], disclosing the input of multi-scale content items (presented as rasterized pixels) for classification/detection of objects within content items (generation of a heat map representative of a rasterized region)).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Paluri’s heat map with Price’s, modified by George/Romadi/Boone’s, method of generating a mask, with the expected benefit of improving the segmentation of within-class objects from the background and/or other objects in the image.
RE Claim 9, Price, modified by George/Romadi/Boonen, discloses the method as described in claim 1, and further Price implicitly teaches generating a feature map with an encoder of the encoder-decoder network that receives the rasterized region as an input; (note, this limitation is out of order) filtering the distance map; and concatenating the feature map with results of the filtering (Price: [0047], “In some examples, a dot product is computed between the entries of the filter and the training pair to produce a two-dimensional activation map of the filter that causes the filters to activate when they see a specific type of feature (e.g., a bounding box) at a spatial position in the training pair”; note, feature map corresponds with bounding box and/or feature associated with object(s) (see claim 5), training pair comprises ground truth and distance map, and feature map is concatenated/combined with filtered distance map as the network is being trained).
Even so, although Price, modified by George/Romadi/Boonen, does not appear to expressly disclose,
Paluri discloses generating a heat map representative of the rasterized region from the points that identify the object (Paluri: [0024], regions of interest comprise objects of interest, such as a person, animal, bicycle, boat, etc., [0026], “the CNN 104 can evaluate a submitted content item 102 to determine one or more regions of interest (ROI) in the content item 102 ... regions of interest 106 identified by the first CNN 104 can be provided as input to the second CNN 110 ... the regions of interest can be provided as a heat map”, [0045], disclosing the input of multi-scale content items (presented as rasterized pixels) for classification/detection of objects within content items (generation of a heat map representative of a rasterized region)).
	Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Paluri’s heat map with Price’s, modified by George/Romadi/Boone’s in order to improve the segmentation of within-class objects from the background and/or other objects in the image.

Claim 3 is rejected under U.S.C. 103 as being unpatentable over Price, in view of George, Romadi, Boonen, and Paluri, and further in view of Ellis et al (‘Learning to Infer Graphics Programs from Hand-Drawn Images’; Ellis).
RE Claim 3, Price/George/Romadi/Boonen/Paluri discloses the method as described in claim 2, but even though Price/George/Romadi/Boonen/Paluri fails to expressly teach,
Ellis (in the field of deep learning) discloses generating vector graphics artworks while the encoder-decoder network is trained (Ellis: fig. 3, illustrating ‘renderer’ step to generate canvas: render(s) during training of CNN network; section 2.1 ‘Generalizing to real hand drawings’, “We trained the model to generalize to hand drawings by introducing noise into the renderings of the training target images, where the noise process mimics the kinds of variations found in hand drawings”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Ellis’ generating vector graphics artworks during training of the encoder-decoder network with Price/George/Romadi/Boonen/Paluri’s segmenting vector graphics images, with the expected benefit of increasing the robustness of the combined network as well as improve the ability of the combined network to generalize to new, unseen data sets/images.

Claim 4 is rejected under U.S.C. 103 as being unpatentable over Price, in view of George, Romadi, Boonen, Paluri, and Ellis, and further in view of Hertzmann et al (US 2017/0220903 A1; Hertzmann).
RE Claim 4, Price/George/Romadi/Boonen/Paluri/Ellis teaches the method as described in claim 3.
However, although Price/George/Romadi/Boonen/Paluri/Ellis does not appear to expressly disclose,
Hertzmann (in the field of pixel labeling of vector graphics images) teaches vector graphics artworks to train an encoder-decoder network are generated by combining vector graphics objects corresponding to a foreground theme and vector graphics objects corresponding to a background theme (Hertzmann: fig. 2, ‘training images’ 202 as ‘structured object representation’ 204 information → generation of training data (generating training image, and fig. 2, also shows an exemplary training image comprising foreground objects ‘dog’ and ‘car’;), fig. 4, illustrating an overview of generating vector graphics artworks comprising foreground objects (e.g., graphics, text) and background themes 422, fig. 6, ‘train a model … using machine learning … the training based at least in part on a plurality of labelled objects for a plurality of images (training images to train machine learning models); [0004], disclosing training data comprises scalable vector graphic (SVG), portable document format (PDF), or hypertext markup language (HTML) images, [0006, 0023, 0043], use of neural networks to train machine learning models, where images from Hertzmann’s training dataset serve as input data to the neural networks (interpreted as encoder-decoder networks – see especially [0043], FCN networks); [0032], disclosing an exemplary training image with identifiable foreground objects, [0024, 0045], replacing background themes implies a plurality of background themes such that one of ordinary skill in the art may mix-and-match different foreground objects with different background themes to generate a plurality of images useful for training Hertzmann/Bradski’s network).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Hertzmann’s vector graphics artworks generated by combining foreground and background themes with Price’s, modified by George’, Romadi’s, Boonen’s, Paluri’s and Ellis’, method in order to increase the robustness and generalization ability of the combined method when segmenting previously unseen, new vector graphics images.

Claim 5 is rejected under U.S.C. 103 as being unpatentable over Price, in view of George, Romadi, Boonen, Paluri, Ellis, and Hertzmann, and further in view of Hamedi et al (US 2010/0283787 A1; Hamedi).
RE Claim 5, Price/George/Romadi/Boonen/Paluri/Ellis/Hertzmann discloses the method as described in claim 4, but does not teach wherein generating the vector graphics artworks includes applying one or more of a scaling, rotation, or translation parameter to the vector graphics objects.
Nonetheless, even though Price/George/Romadi/Boonen/Paluri/Ellis/Hertzmann does not appear to expressly teach,
	Hamedi (in the field of creating digital multimedia data) discloses generating vector graphics multimedia data includes applying a scaling, a rotation, or a translation to a vector graphics object (Hamedi: [0061-0062], “base data objects can be created manually, automatically or semi automatically using any appropriate software ... In a second step the base data objects or the leaf nodes are then combined to form larger and more complex objects ... if the data objects comprise raster or vector graphics, these data objects can be rotated scaled or translated arbitrary and combined together”).
	Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Hamedi’s concept of rotating, scaling, or translating base objects with Price/George/Romadi/Boonen/Paluri/Ellis/Hertzmann’s generation of foreground objects so the combined method rotates, scales or translates a vector graphics foreground object when generating a vector graphics artwork. Additionally, the motivation for combining Hamedi’s method with Price/George/Romadi/Boonen/Paluri/Ellis/Hertzmann’s method would have been increase the robustness and generalization ability of the combined method when segmenting previously unseen, new vector graphics images.   	

	Claim 7 is rejected under U.S.C. 103 as being unpatentable over Price, in view of George, Romadi, and Boonen, and further in view of Bradski G. (US 2020/0364913 A1; Bradski).
RE Claim 7, Price/George/Romadi/Boonen discloses the method as described in claim 1, and even though Price/George/Romadi/Boonen does not appear to explicitly teach,
Bradski (in the field of segmentation networks) discloses determining a ground truth mask of the object (Bradski: fig. 3; [0009], “Specific embodiments involve generating a set of training data for such a network solely based on a ground truth segmentation input”, [0032], “the ground truth segmentation input includes the raw image file and a hard mask”); determining random locations on a border of the ground truth mask; and randomly jittering the random locations to generate the points that identify the object (Bradski: [0009-0010], use of a ‘perturbation’ engine to randomly jitter boundary points and generate a complete training data set based on the ground truth mask).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Bradski’s determining a ground truth mask, and jittering random object-related locations on a border of the ground truth mask with Price’s, modified by George/Romadi/Boonen’s, method order to improve the generalization and robustness of the combined method.

Claim 8 is rejected under U.S.C. 103 as being unpatentable over Price, in view of George, Romadi, Boonen, and Bradski, and further in view of Paluri.
RE Claim 8, Price/George/Romadi/Boonen/Bradski teaches the method as described in claim 7, and Bradski also discloses training an encoder-decoder network to generate the mask based on inputs of the rasterized region, wherein the points are generated while the encoder-decoder network is trained (Bradski: fig. 1, CNN 120 comprising encoder section 121 and decoder section 122, and a mask 112; [0003], generation of a hard mask from points identifying the object).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Bradski’s training of an encoder-decoder network with Price/George/Romadi/Boonen/Bradski’s method, with the expected benefit of improving the generalization and robustness of the CNN by training on randomly generated, object-related data sets.
Further, the remaining limitations recited in claim 8 (generating a heat map and training network based on rasterized region inputs and the heat map) are substantially similar in scope with corresponding limitations recited in claim 2 and are, therefore, rejected under the same rationale.

	Claim 10 is rejected under U.S.C. 103 as being unpatentable over Price, in view of George, Romadi, Boonen, and Paluri, and further in view of Yoo et al (US 2017/0091951 A1; Yoo).
RE Claim 10, Price/George/Romadi/Boonen/Paluri teaches the method as described in claim 9, and Price also discloses generating, with a decoder, probabilities the pixels correspond to the object based on results of the concatenating (Price: fig. 4, ‘convolutional decoder’ 304 → mask image, fig. 5, ‘determine an instance-level label for each pixel of the target object based on a collective probability map including the score for each pixel for each bounding box’ 506; [0049], “the output of the network may include a map corresponding to the probability of the foreground of the ground truth image 400 over a continuous interval (e.g., 0 to 1)”). 
However, even though Price/George/Romadi/Boonen/Paluri does not appear to expressly disclose,
Yoo (in the field of image analysis) teaches applying a probability threshold to the probabilities to form a mask (Yoo: fig. 10, ‘extract pixel having pi greater than τ‘; [0098-0102], disclosing the use of a threshold to designate pixels as foreground objects).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Yoo’s applying a probability threshold to form a mask with Price/George/Romadi/Boonen/Paluri’s generation of probabilities for pixel belonging to a target object, with the expected benefit of giving users more control over a parameter (e.g., probability threshold) they can adjust to improve the results of their segmentation efforts.

Claim 11 is rejected under U.S.C. 103 as being unpatentable over Price, in view of George, Romadi, and Boonen, and further in view of Cui et al (CN 110047078 A (please note, citations are to US 2021/0158533 A1 in English); Cui)
RE Claim 11, Price/George/Romadi/Boonen discloses the method as described in claim 1.
Yet, even though Price/George/Romadi/Boonen fails to expressly teach,
Cui (in the field of segmenting images using CNNs) discloses the concept of evaluating a loss function that combines a foreground loss term and a background loss term (Cui: fig. 8; [0099-0103], generation of mask (corrected annotation data), and [0115-0117], disclosing the procedure summarized in fig. 8 where a loss function comprising a weighted foreground term and a weighted background term (see equation 1) is used to train Cui’s CNN), the foreground loss term encouraging inclusion of the pixels of the object, and the background loss term discouraging inclusion of additional pixels not of the object (Cui: [0118-0121], disclosing ‘false-positive’ penalty and ‘false-negative’ penalty applied to CNN to punish/penalize incorrect predictions).
Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Cui’s concept of evaluating a loss function that combines a weighted foreground loss term and a weighted background loss term with Price’s, modified by George/Romadi/Boonen’s, generation of a mask using an encoder-decoder network so Price/George/Romadi/Boonen/Cui’s generation of a mask comprises evaluating a loss function that combines a weighted foreground loss term and a weighted background loss term, the foreground loss term encouraging inclusion of the pixels of the object in the mask, and the background loss term discouraging inclusion in the mask of additional pixels not of the object. Further, the motivation for combining Cui’s concept with Price’s, modified by George/Romadi\Boonen’s, method would have been to prevent ‘over-segmentation’ of background data by biasing training data toward foreground object data (Cui, [0117]).

	Claims 18 and 20 are rejected under U.S.C. 103 as being unpatentable over Hertzmann, in view of Bradski.
RE Claim 18, Hertzmann discloses a method (Hertzmann: abstract, “Techniques are described to generate improved training data for pixel labeling”), comprising: generating vector graphics artworks as training images to train an encoder-decoder network (Hertzmann: fig. 2, ‘training images’ 202 as ‘structured object representation’ 204 information → generation of training data (generating training images), fig. 6, ‘train a model … using machine learning … the training based at least in part on a plurality of labelled objects for a plurality of images (training images to train machine learning models); [0004], disclosing training data comprises scalable vector graphic (SVG), portable document format (PDF), or hypertext markup language (HTML) images, [0006, 0023, 0043], use of neural networks to train machine learning models, where images from Hertzmann’s training dataset serve as input data to the neural networks (interpreted as encoder-decoder networks – see especially [0043], FCN networks)); and
(note, this limitation is out of order) training the encoder-decoder network to identify pixels of the objects using the vector graphics artworks as the training images (Hertzmann: [0049], “Machine learning is then employed using a neural network to learn patterns of pixels as corresponding to respective labels based on this training set of data. The trained model is then usable to label pixels in images, such as bitmaps, that do not have corresponding structured object representations”).
However, although Hertzmann does not expressly teach,
Bradski discloses generate masks identifying pixels of the objects in the regions of interest (Bradski: fig. 1, illustrating ‘mask’ 112; [0005], “As used herein, outputting a segmentation or outputting a segmented image is meant to include producing any output that can be useful for a person that wants to select only a portion of an image to the exclusion of the remainder. For example, the output could be a hard mask or an alpha mask of the input”), and generating simulated click points identifying regions of interest in training images that include objects (Bradski: figs. 2-3, and 5; [0009-0010], use of a ‘perturbation’ engine and user inputs, based on ground truth information, to generate training images; note, perturbation inputs as well as user inputs, other than explicit ‘click’ points (e.g., scribbles, lines, double tap, swipes, etc.), are interpreted as simulated click points); and
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Bradski’s generation of masks identifying pixels of objects and generation of simulated click points identifying regions of interest in training images with Hertzmann’s method of labeling pixels (e.g., segmentation) in order to improve the generalization and robustness of the combined pixel labeling/segmentation method.
RE Claim 20, Hertzman/Bradski teaches the method as described in claim 18, and in addition Hertzmann also discloses the vector graphics artworks are generated by combining a first set of vector graphics objects corresponding to a foreground theme and a second set of vector graphics objects corresponding to a background theme (Hertzmann: fig. 2, showing an exemplary training image comprising foreground objects ‘dog’ and ‘car’; fig. 4, illustrating an overview of generating vector graphics artworks comprising foreground objects (e.g., graphics, text) and background themes 422; [0032], disclosing an exemplary training image with identifiable foreground objects, [0024, 0045], replacing background themes implies a plurality of background themes such that one of ordinary skill in the art may mix-and-match different foreground objects with different background themes to generate a plurality of images useful for training Hertzmann/Bradski’s network).

	Claim 19 is rejected under U.S.C. 103 as being unpatentable over Hertzmann, in view of Bradski, and further in view of Price.
RE Claim 19, Hertzman/Bradski discloses the method as described in claim 18, and even though Hertzman/Bradski does not appear to expressly teach,
Price discloses adjusting one or more convolutional coefficients of an encoder-decoder network based on ground truth masks for training images and masks generated by the encoder-decoder network (Price: fig. 1, illustrating a flow diagram comprising ground truth ‘distance map’ (interpreted as a mask) input to an ‘encoder-decoder’ neural network 300 to generate an output mask 408; [0047], disclosing updating of parameters of convolutional layers during training; note, Price’s updating of convolutional parameters is interpreted as ‘adjusting one or more convolutional coefficients’ of the encoder-decoder network since both updating said parameters and adjusting coefficients are designed to improve the ‘learning’ aspect of the network).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Price’s update/adjustment of convolutional parameters/coefficients based on ground truth masks of training images and masks generated by a neural network with Hertzmann/Bradski’s pixel labeling method, with the expected benefit of improving the network’s ability to ‘learn’.
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim (claim 14), but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims and limitations of the base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611